Citation Nr: 1007672	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post acute myocardial infarction with 
angioplasty ands stent placement.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for residuals of a left 
groin pull.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

As it relates to the issue of service connection for a low 
back disorder, the Board notes that the Veteran was seen with 
complaints of low back problems on several occasions during 
service.  The Veteran and his wife have testified as to 
continuity of symptomatology since his period of service.  

As to the Veteran's claim for service connection for coronary 
artery disease, status post acute myocardial infarction with 
angioplasty and stent placement, the Board notes that the 
Veteran was found to have hyperlipidemia on many occasions 
during service.  Moreover, the Veteran's treating physician, 
M. Ahmed, M.D., indicated that the Veteran had been a patient 
of his since 2004.  He had a cardiac medical history of 
coronary artery disease.  Dr. Ahmed stated that the Veteran's 
coronary artery disease probably dated back several years 
prior to his evaluation and treatment.  The Board notes that 
the Veteran has reported a continuity of symptomatology since 
his separation from service.  

As to the claim of service connection for GERD, the Board 
notes that the Veteran was found to have mild to moderate 
gastroesophageal reflux during a February 1991 barium swallow 
test.  The Veteran has reported having had gastroesophageal 
problems since his separation from service.  

As to the Veteran's claim of service connection for residuals 
of a left groin pull, the Board notes that the Veteran 
reported injuring his left groin while playing sports in 
service.  He noted having had left groin pain since his 
separation from service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  Based upon the above 
evidence, the Board finds that a VA general medical 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any residuals of a groin pull; a 
gastrointestinal disorder, to include 
GERD; a low back disorder; and coronary 
artery disease.  All indicated tests and 
studies should be performed.  The claims 
folder should be made available to the 
examining physician for review.

For each claimed disorder, a diagnosis 
should be rendered.  If any of the 
claimed disorders are not found to be 
present, the examiner should so state and 
should discuss that conclusion in the 
context of the entire claims file.  For 
each diagnosed disorder, however, the 
examiner must address the following 
question: Is it at least as likely as not 
(e.g., 50 percent probability or greater) 
that the disability is etiologically 
related to service?  A detailed rationale 
must be provided for all opinions 
expressed, with full consideration of the 
Veteran's own lay contentions of 
continuity of symptomatology since 
service.

2.  The Veteran's four service connection 
claims should then be readjudicated.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

